DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 14 recites the limitation "the blocks" in line 2 (claim 4) and line 3 (claim 14).  There is insufficient antecedent basis for this limitation in the claim
Claim 14 recites the limitation "the fixture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzenti et al. US 4714289 in view of Geng US 2010/0164187.

    PNG
    media_image1.png
    163
    162
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    359
    190
    media_image2.png
    Greyscale

Arzenti discloses a system for holding a workpiece (51), the system comprising: a layer jamming structure (13) configurable in an inactivated conformable state (Fig. 2), the layer jamming structure including: a membrane (13) defining an internal cavity; a number of rigid structures (35) engaging the layer jamming structure; and a pressure system (not shown) including a pump coupled with the internal cavity (via port 29), capable of changing a pressure in the internal cavity to transform the layer jamming structure (13) from the inactivated conformable state (Fig. 2) to an activated rigid state (Fig. 3) disposed around the workpiece (51), wherein the number of rigid structures (35) are configured, to conform the layer jamming structure to the workpiece during transformation to the activated rigid state (Fig. 3) and capable of presenting a datum fixturing surfaces in the activated rigid state.
Arzenti does not specify wherein a number of overlapping material layers are contained in the internal cavity.  However, the use of overlapping material layers for a membrane is well known in the art as evidence by Geng who teaches a membrane (8) having a multi-layered sacrificial liner (6) adhered to wrapped around the membrane (8, ¶0045).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the membrane of Arzenti to include a multi-layered liner as taught by Geng in order to improve the durability of the membrane during the clamping of a workpiece.
As for claim 2, the modified Arzenti discloses wherein the number of rigid structures comprise blocks (rods, 35) fixed to the layer jamming structure.
As for claim 3, the modified Arzenti discloses wherein a fixture (11, 17 and 19) is clamped onto at least two of the blocks (35) to hold the workpiece.
As for claim 8, the modified Arzenti discloses in claim 5 wherein the flexible member can engage an object of irregular surface contour.  Thus Arzenti teaches wherein the workpiece is capable of having a plurality of surfaces that are at least one of curved and oblique relative to each other, wherein the system is configured to grip the workpiece on the plurality of surfaces.
As for claim 9, the modified Arzenti teaches wherein the layer jamming structure comprises a strip with ends, wherein when in the activated rigid state, the layer jamming structure is clamped onto a section of the workpiece with the ends facings, and adjacent to, each other (Fig. 1).
As for claim 10, the modified Arzenti teaches wherein the rigid structures are fixed to the membrane (via retainer 21 and 23).
As for claim 11, the modified Arzenti teaches a method for holding a workpiece, the method comprising: forming a layer jamming structure including a membrane (13) defining an internal cavity containing a number of overlapping material layers (Geng, ¶0045); coupling a pressure system (not shown) including a pump with the internal cavity (via 29); positioning a number of rigid structures (35) to engage the layer jamming structure to apply assist in shaping the layer jamming structure; and operating, by the pressure system, the pump to change a pressure in the internal cavity to transform the layer jamming structure from an inactivated compliant state (Fig. 2) to an activated rigid state (Fig. 3); conforming, with assistance from the number of rigid structures, the layer jamming structure to the workpiece during transformation to the activated rigid state; and using the number of rigid structures as datum fixturing surfaces when the layer jamming structure is in the activated rigid state.
As for claim 12, the modified Arzenti teaches wherein fixing the number of rigid structures to the layer jamming structure, wherein the number of rigid structures comprise blocks (rods, 35).
As for claim 13, the modified Arzenti teaches clamping, by a fixture (11, 17 and 19), onto at least two of the blocks (35) to hold the workpiece (51).
As for claim 18, the modified Arzenti teaches wherein the workpiece includes complex non-parallel surfaces (claim 5, irregular workpiece), and being capable of gripping the workpiece on the complex non-parallel surfaces; and presenting, by the rigid structures, parallel surfaces for fixturing the workpiece.
As for claim 19, the modified Arzenti teaches wherein forming the layer jamming structure as a strip with ends (Fig. 1, rod/strips 35); and clamping, by the layer jamming structure in the activated rigid state, onto a section of the workpiece with the ends facing, and adjacent to, each other.
As for claim 20, the modified Arzenti teaches the system as claimed (see claim 2 rejection).
Allowable Subject Matter
Claims 6, 7, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steltz et al. US 8548626 is pertinent to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723